Citation Nr: 1537137	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  13-31 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a neck disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971. 

This appeal is before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In May 2015, the Veteran and his wife testified during a Board videoconference hearing before the undersigned.  A transcript is included in the claims file.


FINDING OF FACT

The Veteran's current disc protrusion at C6-7 with degenerative changes is the result of an in-service injury.


CONCLUSION OF LAW

The criteria for service connection for disc protrusion at C6-7 with degenerative changes have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran asserts that a current neck disability is related to an in-service neck injury.  The Veteran's claim for service connection must be granted.

As reflected in an April 2012 VA examination report, June 2013 VA magnetic resonance imaging (MRI) report, and June 2015 letter from the Veteran's private doctor, the Veteran complains of persistent neck pain.  The June 2013 MRI report reflects an impression of moderate degenerative change at C6-7, ventral thecal sac effaced and the cord mildly displaced posteriorly at C6-7, and moderate spinal canal stenosis, mild right and severe left neuroforaminal stenosis.  

Service treatment records reflect that in April 1969 the Veteran received emergency treatment for small laceration of inner lip and soft tissue trauma to the neck after a fist fight.  X-rays were normal, and the Veteran was given a cervical spine collar.  

On April 2012 VA examination, the examiner opined that the Veteran's current neck complaints were not related to his in-service injury based on the findings at the time of the 1969 injury, which involved little treatment and normal X-ray findings, as well as a lack of records of treatment for neck pain until the recent past.  The examiner noted that the current X-rays revealed degenerative changes and spurring, and stated that, as there was no evidence of chronicity or continuity of treatment of any neck condition, the examiner could not opine that the current degenerative arthritis with spurring was due to an in-service injury in 1969.  

In a June 2015 letter, the Veteran's private doctor, Dr. S.S., noted that the Veteran's June 2013 MRI demonstrated a large disc protrusion at C6-7 with evidence of central canal stenosis and narrowing of the foramen, left greater than right.  Dr. S.S. opined that findings by review of the history and extensive medical review of provided documentation, the MRI findings, and examination, correlated with a history of the 1969 in-service injury.  Dr. S.S. explained that the MRI findings were consistent with a traumatic cervical disc injury with now degenerative changes surrounding it, indicating that it had been present for a significant amount of time, with the remainder of cervical spine remaining in relatively good condition.  Thus, according to Dr. S.S., it was with a reasonable degree of medical certainty that the Veteran's findings and complaints were related to his in-service neck injury.

The Board finds the medical evidence as to whether a current neck disability is related to the Veteran's in-service neck injury is at least in relative equipoise.  In this regard, Dr. S.S. reviewed the pertinent service treatment records, noting the findings at the time of the Veteran's in-service injury, including the finding of soft tissue injury of the neck and negative X-ray findings.  Dr. S.S. further determined that, based on the current MRI findings, his large disc protrusion at C6-7 with evidence of central canal stenosis and narrowing of the foramen is consistent with a traumatic cervical disc injury that had occurred a significant time ago based on the current degenerative changes surrounding it with the remainder of cervical spine remaining in relatively good condition.  The Board finds Dr. S.S.'s opinion, and explanation for it, at least as plausible as that of the April 2012 VA examiner.

Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that his current disc protrusion at C6-7 with degenerative changes is the result of an in-service injury.  Accordingly, service connection for disc protrusion at C6-7 with degenerative changes must be granted.


ORDER

Service connection for disc protrusion at C6-7 with degenerative changes is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


